DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final rejection on the merits of this application. Claims 1-18, 21, and 25 are rejected and currently pending, as discussed below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 36.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement 

Claim Objections
Claims 17 and 21 are objected to because of the following informalities:
Claim 17 recites the limitation “based on or in response to the data analysis”. Claims 15, 14, and 1, which Claim 17 depends from, do not contain any “data analysis”. In order to avoid an antecedent basis rejection, it is recommended that the limitation be changed to “based on or in response to a data analysis”, or any of Claims 14, 15, or 17 be changed to be dependent on Claim 6, which recites “performing data analysis on the data set”
Claim 21 recites the limitation “in response to the device attribute data and the user attribute data”. There is insufficient antecedent basis in the claim for this limitation. It is recommended that the limitation be changed to “in response to the device attribute data and .
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18, 21, and 25 are rejected under 35 U.S.C. 101 because they are directed to a judicial exception without significantly more.

Regarding Independent Claim 1: 
Step 1: Claim 1 is a method claim that recites the steps of “receiving… device attribute data”, “storing… the device attribute data”, “receiving… user attribute data”, “generating… route instructions”, and “transmitting… the route instructions.”
Step 2A Prong 1: Claim 1 recites the steps of storing device attribute data and generating route instructions. These limitations recite an abstract idea which is directed to a mental process, as it can be practically performed in the human mind.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the combination of additional steps of receiving, receiving, and transmitting, with processing circuitry of a control system. This control system is no more than mere instructions to apply the exception using a generic computer component. The additional steps of receiving, receiving, and transmitting are considered insignificant extra-solution activity as they are no more than mere necessary data gathering and outputting to perform the abstract idea. Accordingly, the additional elements do not integrate the 
Step 2B: The additional elements in this claim amount to no more than generic computer components and necessary data gathering and outputting to perform the abstract idea. The same analysis applies here as above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-18: 
Step 1: Claims 2-18 depend from Claim 1 and include the additional steps of “receiving… updated device attribute data” (Claim 3), “updating the data set” (Claim 3), “performing data analysis” (Claim 6), “generating the route instructions” (Claim 6), “verifying… the user’s capabilities data” (Claim 8), “generating the route instructions” (Claim 8), “guiding the user” (Claim 9), “transmitting command data” (Claim 10), “transmitting… updated route instructions” (Claim 11), “determining that the user has deviated” (Claim 11), “signalling to the user” (Claim 11), “generating a directed annotated graph” (Claim 14), “annotating one or more vertices” (Claim 17), “generating the route instructions” (Claim 17), “inferring a potential attribute” (Claim 18), “annotating the respective vertices” (Claim 18), and “generating the route instructions” (Claim 18).
Step 2A Prong 1: The claims recite the steps of updating, performing, generating, verifying, generating, determining, generating, annotating, generating, inferring, annotating, and generating. These limitations recite an abstract idea which is directed to a mental process, as it can be practically performed in the human mind. The courts consider a mental process that "can be performed in the human mind, or by a human using a pen 
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claims recites the additional steps of receiving, guiding, transmitting, transmitting, and signalling. The additional steps are considered insignificant extra-solution activity as they are no more than mere necessary data gathering and outputting to perform the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea. 
Step 2B: The additional elements in the claims amount to no more than generic computer components and necessary data gathering and outputting to perform the abstract idea. The same analysis applies here as above in Step 2A Prong 2. Therefore, Claims 2-18 are ineligible. The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, Claims 1-18 are ineligible.

Regarding Independent Claim 21: 
Step 1: Claim 21 is a method claim that recites the steps of “harvesting… device attribute data”, “transmitting… the device attribute data”, “generating… route instructions”, and “transmitting… the route instructions.”
Step 2A Prong 1: Claim 21 recites the step of generating route instructions. This limitation recites an abstract idea which is directed to a mental process, as it can be practically performed in the human mind.
Step 2A Prong 2: This judicial exception is not integrated into a practical application, the claim recites the combination of additional steps of harvesting, transmitting, and transmitting, with processing circuitry of data processing units and a control system. This data processing units and control system limitation is no more than mere instructions to apply the exception using a generic computer component. The additional steps of harvesting, transmitting, and transmitting are considered insignificant extra-solution activity as they are no more than mere necessary data gathering and outputting to perform the abstract idea. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to the abstract idea. 
Step 2B: The additional elements in this claim amount to no more than generic computer components and necessary data gathering and outputting to perform the abstract idea. The same analysis applies here as above in Step 2A Prong 2. Therefore, independent Claim 21 is ineligible.

Regarding Independent Claim 25: As Claim 25 recites all of the limitations of Claim 1 without any meaningful additional elements, Claim 25 is rejected for the same reasons as outlined above in the rejection of Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-12, 14-18, 21, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160345137 A1, filed 05/21/2015, hereinafter "Ruiz", in view of US 20170089709 A1, filed 09/29/20105, hereinafter "Marusco".
 
Regarding Claim 1, Ruiz teaches:
A method of generating route instructions for a user (see at least figure 5), the method comprising: 
receiving, at a control system (see at least figure 4, server 106 containing device management module 412), device attribute data for a plurality of node devices in a facility; (see at least [0061], wherein device management module 412 requests input from node devices, and receives device attribute data from the node devices containing device information, operating status information, and location information)
storing, in a data set (see at least figure 4, server 106 containing memory 108), the device attribute data, wherein the data set further comprises operation data relating to the operating state of respective node devices; (see at least [0062], wherein a data structure in memory 108 is used to store the received information about the node devices, which includes operating status data)
receiving, at the control system (see at least figure 4, server 106), user attribute data for a user; (see at least [0078], wherein server 106 receives user attribute data from a user indicating the position of a user)
generating, at the control system (see at least figure 4, server 106), route instructions specifying a source location, a destination location based on or in response to the data set and the user attribute data; (see at least [0079]-[0081] and figure 5, step 508, wherein route instructions are generated by server 106 for the user 
transmitting, from the control system to the user (see at least figure 4, server 106), the route instructions. (see at least [0081] and figure 5, step 510, wherein the generated route instructions are transmitted from server 106 to the mobile device of the user)
Ruiz remains silent on the generated route instructions specifying one or more waypoints therebetween.
Marusco teaches generating route instructions specifying a source location, a destination location and one or more waypoints therebetween (see at least [0056]-[0057] and figure 4-5, wherein the route instructions generated waypoints)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify Ruiz with the technique of generating route instructions specifying a source location, a destination location, and one or more waypoint locations of Marusco. It would have been obvious to modify because doing so allows turn-by-turn navigation to have finer granularity of positioning accuracy and reduce navigational errors, as recognized by Marusco (see at least [0007]).

Regarding Claim 2, Ruiz and Marusco in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
wherein the one or more waypoints comprise: (see at least [0078] and [0080], wherein the source and destination locations are selected from the node devices)
the plurality of node devices, objects associated with the plurality of node devices and one or more non-smart objects. (see at least [0027] and [0045] and [0056], wherein the devices 110 include WiFi network node devices, smart printers and other smart objects connected to the communication network, and non-smart objects such as furniture and building features)

Regarding Claim 3, Ruiz and Marusco in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
receiving, at the control system, updated device attribute data for the plurality of node devices; (see at least [0061], wherein device management module 412 requests device attribute data for the plurality of node devices, and [0063], wherein the device attribute data is updated in response to a user request for navigation to a node device)
updating the data set in response to the updated device attribute data. (see at least [0062], wherein the data structure is maintained with updated operating status information for all of the node devices)

Regarding Claim 4, Ruiz and Marusco in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
wherein the data set further comprises facility attribute data, (see at least [0066], wherein memory 108 further contains information about the floor-plan, layout, or status of the facility)
and wherein the route instructions are generated based in or in response to the facility attribute data. (see at least [0066], wherein the route instructions are generated based on the received facility information)

Regarding Claim 5, Ruiz and Marusco in combination disclose all of the limitations of Claim 4 as discussed above, and Ruiz additionally teaches:
wherein the facility attribute data comprises one or more of: facility schedule data and facility authorization data. (see at least [0063], wherein information on the schedule of node device availability and facility authorization rules for particular users is received and stored)

Regarding Claim 6, Ruiz and Marusco in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
performing data analysis on the data set; (see at least [0073], wherein the data set is analyzed for patterns of user movements via machine learning)
and generating the route instructions based on or in response to the data analysis. (see at least [0073], wherein the user movement pattern is used to generate route instructions better adapted for the user’s ease)

Regarding Claim 7, Ruiz and Marusco in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
wherein the user attribute data comprises one or more of: user type data, user capabilities data, user authentication data and user positional data. (see at least [0078], wherein the user attribute data received is user positional data)

Regarding Claim 8, Ruiz and Marusco in combination disclose all of the limitations of Claim 7 as discussed above, and Ruiz additionally teaches:
verifying, at the control system, the user's capabilities data and/or authentication data; (see at least [0063], wherein the access and authorization capabilities of the user are verified. The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies)
generating the route instructions based on the verification. (see at least [0073], wherein the access and authorization capabilities of the user are verified to generate route instructions)

Regarding Claim 9, Ruiz and Marusco in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
guiding the user along the route defined in the route instructions. (see at least [0081], wherein guidance directions are provided to the user to follow the generated route)

Regarding Claim 11, Ruiz and Marusco in combination disclose all of the limitations of Claim 9 as discussed above, and Ruiz additionally teaches:
transmitting, to the user, updated route instructions in response to determining that the user has deviated from the specified route; (see at least [0069] and [0082], wherein the route instructions are updated if the user is detected to deviate to an alternate path instead of the generated route)
and/or signalling to the user or another party that user deviated from the specified route. (The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies)

Regarding Claim 12, Ruiz and Marusco in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz additionally teaches:
wherein the route instructions define actions for a user to perform to traverse between the waypoints, (see at least [0070], wherein the route instructions are provided in the form of turn-by-turn directions indicating the actions the user needs to take)
wherein the actions are defined in response to the user attribute data. (see at least [0070], wherein the route instructions are defined based on the distance the user is to the destination location, which is in response to the user attribute positional data)

Regarding Claim 14, Ruiz and Marusco in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz remains silent on:
generating, a directed annotated graph representative of the data set, 
wherein each of the vertices of the directed annotated graph is representative of a waypoint.
Marusco teaches:
generating, a directed annotated graph representative of the data set, (see at least [0083], wherein a navigation graph is generated representative of the facility attribute data and node device waypoint data, and each edge has a weight, making it annotated)
wherein each of the vertices of the directed annotated graph is representative of a waypoint. (see at least [0050], wherein each vertex of the navigational graph is representative of a waypoint area)
Marusco discloses an annotated navigational graph with vertices representative of waypoints.  However, it is silent as to the annotated navigational graph being directed.
Ruiz and Marusco in combination disclose the claimed invention except for having the “directed, annotated navigational graph”. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a directed navigational graph, since it has been held to be within the general skill of a worker in the art to use a directed navigational graph to represent one-way passages in the map area based on its suitability for the intended use as a matter of design choice. 

Regarding Claim 15, Ruiz and Marusco in combination disclose all of the limitations of Claim 14 as discussed above, and Ruiz remains silent on:
wherein an edge connecting vertices of the directed annotated graph represents one or more of: a route between the connected vertices. 
Marusco teaches:
wherein an edge connecting vertices of the directed annotated graph represents one or more of: a route between the connected vertices. (see at least [0051], wherein an edge between two nodes represents the navigational route to reach one waypoint to the other Fig.  4)
One having ordinary skill in the art, would have found it obvious to further modify the method of Ruiz and Marusco with the graph edges representing routes of Marusco. It would have been obvious to modify because doing so allows polygonal routing, which provides turn-by-turn navigation with finer granularity of positioning accuracy and less navigational errors, as recognized by Marusco (see at least [0007]).

Regarding Claim 16, Ruiz and Marusco in combination disclose all of the limitations of Claim 14 as discussed above, and Ruiz remains silent on:
wherein the route instructions comprise a portion of the directed annotated graph comprising the specified waypoints. 
Marusco teaches:
wherein the route instructions comprise a portion of the directed annotated graph comprising the specified waypoints. (see at least [0055], wherein the route 
One having ordinary skill in the art, would have found it obvious to further modify the method of Ruiz and Marusco with the route instructions comprising a portion of the navigational graph of Marusco. It would have been obvious to modify because doing so allows polygonal routing, which provides turn-by-turn navigation with finer granularity of positioning accuracy and less navigational errors, as recognized by Marusco (see at least [0007]).

Regarding Claim 17, Ruiz and Marusco in combination disclose all of the limitations of Claim 15 as discussed above, and Ruiz remains silent on:
annotating one or more vertices or edges with attributes based on or in response to the data analysis; 
generating the route instructions based on or in response to the annotations. 
Marusco teaches:
annotating one or more vertices or edges with attributes based on or in response to the data analysis; (see at least [0053], wherein the edge weights of the graph are annotated based on an analysis of waypoint type and facility data)
generating the route instructions based on or in response to the annotations. (see at least [0056], wherein the route instructions are generated based on the shorted path in consideration of the annotated edge weight costs)
One having ordinary skill in the art, would have found it obvious to further modify the method of Ruiz and Marusco with the graph annotation and route instruction generation of Marusco. It 

Regarding Claim 18, Ruiz and Marusco in combination disclose all of the limitations of Claim 17 as discussed above, and Ruiz remains silent on:
inferring a potential attribute for one or more vertices and/or for one or more edges;
annotating the respective vertices or edges with the inferred potential attribute; 
generating the route instructions based on or in response to the inferred attribute.
Marusco teaches:
inferring a potential attribute for one or more vertices and/or for one or more edges; (see at least [0054], wherein attributes regarding user movement are inferred for the edges of the graph, based on device attribute data like security checkpoints or ticket checkpoints)
annotating the respective vertices or edges with the inferred potential attribute; (see at least [0053], wherein the edge weights of the graph are increased when it is inferred that an edge would restrict the user’s movement)
generating the route instructions based on or in response to the inferred attribute. (see at least [0056], wherein the route instructions are generated based on the shorted path in consideration of the annotated edge weight costs)


Regarding Claim 21, Ruiz teaches:
A method of generating route instructions in a facility (see at least figure 5), the method comprising: 
harvesting, at a first data processing unit, device attribute data from one or more node devices in a facility; (see at least [0061], wherein device management module 412 requests input from node devices, and receives device attribute data from the node devices containing device information, operating status information, and location information)
transmitting, from the first data processing unit to a control system, the device attribute data; (see at least [0062], wherein a data structure in memory 108 is used to store the received information from device management module 412 about the node devices, which includes operating status data)
generating, at the control system (see at least figure 4, server 106), route instructions specifying a source location, a destination location based on or in response to the device attribute data and the user attribute data; (see at least [0079]-[0081] and 
transmitting, from the control system a second data processing device (see at least figure 4, server 106), the route instructions. (see at least [0081] and figure 5, step 510, wherein the generated route instructions are transmitted from server 106 to the mobile device 104 of the user)
Ruiz remains silent on the generated route instructions specifying one or more waypoints therebetween.
Marusco teaches generating route instructions specifying a source location, a destination location and one or more waypoints therebetween (see at least [0056]-[0057] and figure 4, wherein the route instructions generated waypoints)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steps of receiving device attribute data, storing device attribute data, receiving user attribute data, generating route instructions, and transmitting route instructions of Ruiz with the waypoints of Marusco. It would have been obvious to modify because doing so allows turn-by-turn navigation to have finer granularity of positioning accuracy and reduce navigational errors, as recognized by Marusco (see at least [0007]).



Regarding Claim 25, Ruiz teaches:
A non-transitory data carrier carrying code (see at least [0026]-[0027], wherein the control system contains a processor and memory storing code that performs the method disclosed) which, when implemented on a processor, causes the processor to carry out the method of claim 1 (as taught by Ruiz and Marusco as discussed above)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz and Marusco in combination as applied to Claim 9 above, and further in view of US 20150137967 A1, filed 12/31/2014, hereinafter "Wedig".

Regarding Claim 10, Ruiz and Marusco in combination disclose all of the limitations of Claim 9 as discussed above, and Ruiz remains silent on:
transmitting command data to a node device to perform an action.
Wedig teaches: 
transmitting command data to a node device to perform an action. (see at least [0093], wherein the node devices are commanded to turn on their lights to help users identify evacuation routes)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ruiz and Marusco with the command data transmission of Wedig. It would have been obvious to modify because doing so allows .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz and Marusco as applied to Claim 1 above, and further in view of US 20140100781 A1, filed 12/10/2013, hereinafter "Venkatraman".
Regarding Claim 13, Ruiz and Marusco in combination disclose all of the limitations of Claim 1 as discussed above, and Ruiz remains silent on:
wherein the waypoints specified in the route instructions are above a specified confidence threshold for the device attribute data. 
Venkatraman teaches: 
wherein the waypoints specified in the route instructions are above a specified confidence threshold for the device attribute data. (see at least [0050], wherein each sample point, or waypoint, in the generated route is checked for reliability confidences, or how likely the user device will have good signal strength to the corresponding node satellite device)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Ruiz and Marusco with the confidence threshold of Venkatraman. It would have been obvious to modify because doing so allows users to be provide with the most reliable route, where they are least likely to lose signal strength from GPS beacons, as recognized by Venkatraman (see at least [0004]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.J./Examiner, Art Unit 3667    
/RACHID BENDIDI/Primary Examiner, Art Unit 3667